Exhibit 10.1
September 13, 2011
Paul Weichselbaum
57 Solomon Pierce Road
Lexington, MA 02420
Dear Paul:
This letter agreement (the “Agreement”) will confirm that we have agreed to the
following terms and conditions regarding your separation from employment with
LoJack Corporation (“LoJack” or the “Company”).
1. Employment Status. The parties have mutually agreed that your employment with
LoJack will terminate effective as of September 16, 2011 (“Termination Date”).
As of the Termination Date, you will also no longer hold the position of officer
of any LoJack subsidiary.
2. Severance Payments. Provided that you execute this Agreement and do not
revoke your signature, then LoJack will pay you twenty-six (26) weeks of
severance (the “Severance Period”). Your severance pay will be calculated at a
rate equal to your current biweekly gross salary of $13,076.93 and will be less
withholdings as required by law or as authorized by you, including withholding
for the employee portion of COBRA coverage. Your severance payments will be made
to you in equal biweekly installments in accordance with LoJack’s usual pay
schedule starting on the first regular pay date after the expiration of the
Revocation Period described in Paragraph 12 below.
3. Vacation. Regardless of whether you sign this Agreement, on the Termination
Date, LoJack will pay you the balance of your vacation days accrued but not yet
taken as of the Termination Date, less withholdings as required by law.
4. Benefits. Your right to continue coverage under LoJack’s group dental and
medical insurance plans under COBRA, 29 U.S.C. §1161 et seq., will commence on
September 17, 2011. Benefit Concepts, LoJack’s COBRA administrator, will provide
you with separate written information and notification of your right to continue
such coverage. If you elect to continue coverage under COBRA, LoJack will pay
the employer portion of the premium for such coverage through the Severance
Period and the employee portion will be deducted from your severance payments.
At the end of the Severance Period, your continuation of such coverage will be
at your sole expense. The Company will provide outplacement services in
accordance with the Company’s policy, through the New Directions Executive
Program. New Directions will provide specifics outlining the benefits of this
executive program. Your eligibility to participate in all other of LoJack’s
benefit plans and programs will end on the Termination Date. Your Change in
Control Agreement with the Company, dated December 4, 2009, shall terminate as
of the Termination Date and, pursuant to the terms of the Change in Control
Agreement, be of no further force and effect as of the Termination Date. LoJack
will also support your tax preparation for the 2011 calendar year through our
preferred vendor, GW Wade, so long as your taxes are filed no later than
April 15, 2012, or we receive written notification of an extension or request
thereof. GW Wade will bill LoJack directly for the approved expenses. This may
be a taxable benefit to you.
You may elect to convert your Basic Life Insurance coverage to an individual
policy with Reliance Standard Insurance Company. You also have the option to
port any voluntary life insurance you have through LoJack. If you are interested
in exploring either or both of these options, please contact the Benefits
Department at LoJack for the appropriate forms as soon as possible. Please note
that you only have 31 days from the Termination Date to submit these forms to
Reliance Standard Insurance Company in order to convert/port your current
coverage to individual policies.
If you have ever been a participant in the LoJack 401(k) Plan, you will receive
an action package from ING Direct within the next few weeks from your
Termination Date informing you of your distribution/rollover options.
5. 2011 Bonus: You shall be entitled to receive the prorated portion (for the
period of time actually worked prior to your Termination Date) of your annual
bonus for 2011, to be paid no later than March, 15, 2012, if earned, in
accordance with the terms of the Company’s Annual Incentive Plan and consistent
with the annual bonuses paid to the Company’s executive officers at such time
under the Annual Incentive Plan.

 

 



--------------------------------------------------------------------------------



 



6. Equity Awards: Except as otherwise provided in this Section 6, your
outstanding equity grants shall be governed by the terms of the Company’s 2008
Stock Incentive Plan and the respective grant documents, including the stock
option agreements and restricted stock agreements, as the case may be.
(a) A pro-rata portion of your November 2009 time based restricted stock grants
will vest on the Termination Date per your agreement when the stock was granted.
In addition, although the termination will not occur after the second
anniversary of the Grant Date, the Compensation Committee has agreed to
accelerate an additional third of the shares upon receipt of the fully executed
agreement. Your February 2011 time based restricted stock grant and your
February 2011 performance based restricted stock grant shall be forfeited in its
entirety on the Termination Date.
(b) Your December 2010 performance share grant shall vest or be forfeited in a
manner, and at such time, consistent with the Compensation Committee’s treatment
of such performance shares for all other executive officers in 2012.
(c) The unvested portion of your stock option grants shall be forfeited in their
entirety on the Termination Date. You shall be entitled to exercise all vested
stock options for a period of three (3) months following the Termination Date.
7. General Release of Claims. In exchange for the promises set forth herein,
you, on behalf of yourself and your heirs, executors, administrators and
assigns, hereby release and forever discharge LoJack Corporation and its
directors, officers, employees, agents, successors and assigns (the
“Releasees”), from any and all suits, claims, demands, debts, sums of money,
damages, interest, attorneys’ fees, expenses, actions, causes of action,
judgments, accounts, promises, contracts, agreements, and any and all claims of
law or in equity, whether now known or unknown, which you now have or ever have
had against the Releasees, or any of them, including, but not limited to, any
claims under Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, The Genetic
Information Nondiscrimination Act of 2008, the Older Workers Benefit Protection
Act, the Family and Medical Leave Act and any other federal, state or local
statute, regulation, ordinance or common law creating employment-related causes
of action, and all claims related to or arising out of your employment or the
termination of your employment with LoJack. You also hereby waive any claim for
reinstatement, attorney’s fees, or costs. You represent that you have not
previously filed or joined in any complaints, charges or lawsuits against LoJack
pending before any governmental agency or court of law relating to your
employment and/or the cessation thereof.
This General Release of Claims shall not apply to (a) any vested interest you
may have in any 401(k), pension or employee welfare plan by virtue of your
employment with LoJack; (b) any claim that may arise after you sign this
Agreement; (c) any claim that may not be waived by law; (d) any claim by you to
enforce this Agreement, and (e) any right you may have to file, cooperate or
participate in any proceeding before a fair employment practices agency;
provided, however that you hereby waive any right to recover any monetary
benefits or damages in connection with any proceeding brought against LoJack on
your behalf or on behalf of a class of which you may be a member.
8. Affirmation of Continuing Obligations; Return of LoJack Property. You hereby
acknowledge and reaffirm your continuing obligations under your LoJack
Corporation Employee Invention, Non-Competition and Confidentiality Agreement.
All documents, records, materials, software, equipment, office entry cards or
keys and other physical property, and all copies of the same that have come into
your possession or been produced by you in connection with your employment, have
been and remain the sole property of LoJack. You agree that you have returned
all such property to LoJack by the Termination Date.

 

 



--------------------------------------------------------------------------------



 



9. Non-solicitation; Non-hire; Covenant Against Competition. You agree that for
a period of one (1) year after the Termination Date (the “Restricted Period”)
you will not, directly or indirectly, on your own behalf or on behalf of any
third person or entity, and whether through your own efforts or through the
efforts or employing the assistance of any other person or entity (including
without limitation any consultant or any person employed by or associated with
any entity with whom you are employed or associated):
(a) knowingly hire or employ any employee of LoJack, or solicit or induce any
such employee to terminate his/her employment or other relationship with LoJack.
(b) solicit or accept business, compensation, employment or other position from
or own any interest in (i) any former or present partners, affiliates or foreign
licensees of LoJack or with Absolute Software Inc. or SC Integrity Inc.; or
(ii) any person or entity engaged in any aspect of the business of stolen
vehicle tracking and recovery, the tracking, location or recovery of valuable
mobile assets including safety and security vehicle telematics applications, or
the tracking and rescue of people at risk; provided, however, that this Section
9(b) shall not limit or restrict you or your employer from providing
professional accounting, consulting or advisory services to LoJack, its officers
or its licensees. You acknowledge that (i) the principal business of the Company
(which expressly includes for purposes of this Section 9 and any related
enforcement provisions hereof, its successors and assigns) is the offering of
products and services relating to stolen vehicle tracking and recovery, the
tracking, location or recovery of valuable mobile assets including safety and
security vehicle telematics applications; (ii) LoJack is one of the limited
number of persons who have developed such a business; (iii) LoJack’s business is
national and international in scope; (iv) your work for LoJack has given you
access to the confidential affairs and proprietary information of the Company;
(v) your covenants and agreements contained in Section 8 and this Section 9 are
essential to the business and goodwill of LoJack; and (vi) LoJack would not have
entered into this Agreement but for the covenants and agreements set forth in
Section 8 and this Section 9. Accordingly, you covenant, agree and acknowledge
that (i) you have had an opportunity to seek advice of counsel in connection
with this Agreement and (ii) the restrictive covenants are reasonable in
geographical and temporal scope and in all other respects. It is the express
intent of the parties that (a) in case any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, or subject, such provision shall
be construed by limiting and reducing it as determined by a court of competent
jurisdiction, so as to be enforceable to the fullest extent compatible with
applicable law; and (b) in case any one or more of the provisions contained in
this Agreement cannot be so limited and reduced and for any reason is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.
10. Confidentiality. You agree to keep strictly confidential, not to make public
and not to disclose to anyone in any manner the terms of this Agreement except
to your immediate family, state and federal tax authorities, your attorneys, tax
preparers, accountants or other professional advisers, and except as may be
necessary to enforce the Agreement or upon court order. You also may disclose
this Agreement if required to do so in conjunction with any claim that you may
file for unemployment compensation benefits.
11.  Non-Disparagement. You agree not to take any action or make any statement,
written or oral, or make any posting on any website, blog or by any other
electronic means, that disparages or criticizes LoJack or any of its affiliates,
or their respective officers, directors, employees, or agents, or that is
intended to, or that does in fact, damage any of their business or personal
reputations or that interferes with, impairs or disrupts LoJack’s normal
business operations.
12. Consultation with Counsel; Time for Signing; Revocation. You have the right
to and should consult with an attorney of your own choice prior to signing this
Agreement. You have until twenty-one (21) days from your receipt of this
Agreement to decide whether to sign it. You will have seven (7) days after
signing this Agreement to revoke your signature (the “Revocation Period”). If
you intend to revoke your signature, you must do so in a writing addressed and
delivered to me prior to the end of the 7-day revocation period. This Agreement
shall not be effective, and neither LoJack nor you shall have any rights or
obligations hereunder, until the expiration of the 7-day Revocation Period.
13. Section 409A. In order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), if you are determined to be a “specified
employee” as defined in Section 409A of the Code at the time any payment of
nonqualified deferred compensation is made, and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of your
separation of employment is necessary in order to prevent the imposition of any
accelerated or additional tax under Section 409A of the Code, the Company will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments of benefits ultimately paid or provided
to you) until the date that is six months following your Termination Date with
the Company and its affiliates (or the earliest date as is permitted under
Section 409A of the Code).

 

 



--------------------------------------------------------------------------------



 



Further, it is the intention of the parties that no payment or entitlement
pursuant to this Agreement will give rise to any adverse tax consequences to any
person pursuant to Section 409A of the Code. Notwithstanding any provision in
this Agreement to the contrary, this Agreement shall be interpreted, applied and
to the minimum extent necessary, amended, so that this Agreement does not fail
to meet, and is operated in accordance with, the requirements of Section 409A of
the Code. Any reference in this Agreement to Section 409A of the Code shall also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
14. General Provisions.
a) Severability. The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provisions, or any part, hereof.
b) Enforcement; Applicable Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts. You agree that all disputes arising under or out of this
Agreement shall be brought in courts of competent jurisdiction within the
Commonwealth of Massachusetts and you hereby consent to jurisdiction in courts
located in the Commonwealth of Massachusetts with respect to all matters arising
out of or related to this Agreement.
c) Entire Agreement. This Agreement constitutes the entire agreement between you
and LoJack concerning the terms and conditions of your separation from
employment with LoJack, including all compensation and treatment of prior equity
awards in connection therewith and, unless otherwise stated herein, supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, between you and LoJack on such subject
matters, except as provided in Paragraph 7. You agree that LoJack has not made
any warranties, representations or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.
d) Modification and Waiver. This Agreement may be amended or modified only by a
written instrument signed by you and an authorized representative of LoJack. The
failure of you or LoJack at any time to require the performance of any provision
of this Agreement shall in no manner affect the right of such party at a later
time to enforce the same provision.
Please indicate your understanding and acceptance of this Agreement by signing
and returning one copy to me. The other copy is for your records.
Sincerely,

         
/s/ Jeannine Lombardi-Giardina
 
       
Jeannine Lombardi-Giardina
       
Director of Human Resources
       
 
       
Accepted and Agreed:
       
 
       
/s/ Paul Weichselbaum
 
      Dated: October 6, 2011 
Paul Weichselbaum
       

 

 